                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
 DAVID DELL’AQUILA, on behalf of             )
 himself and all others similarly            )
 situated,                                   )   Case No. 3:19-cv-00679
                                             )
        Plaintiff,                           )
                                             )
 v.                                          )
                                             )   JUDGE WILLIAM L.
 WAYNE LaPIERRE, THE NATIONAL                )   CAMPBELL, JR.
 RIFLE ASSOCIATION OF AMERICA,               )
 and THE NRA FOUNDATION, INC.,               )   MAG. JUDGE JEFFERY S.
 .                                           )   FRENSLEY
      Defendants.                            )
                                             )
                                             )
                                             )

                        MOTION TO APPEAR PRO HAC VICE
       I, W. Allen McDonald, an active member in good standing of the bar of the U.S.

District Court for the Middle District of Tennessee, request that this Court admit pro hac

vice William A. Brewer, an attorney admitted to practice and currently in good standing

in the U.S. District Court for the Southern District of New York, but not admitted to the

bar of this Court. He will serve as counsel for Defendant the National Rifle Association

of America in the above-captioned case. In support of this motion, submitted are the

Declaration of William A. Brewer in Support of Pro Hac Vice Motion and a Certificate of

Good standing from the U.S. District Court for the Southern District of New York, as

required by Local Rule 83.01(b).




                                           [1]

      Case 3:19-cv-00679 Document 19 Filed 11/12/19 Page 1 of 2 PageID #: 70
                                               Respectfully Submitted,

Dated: November 12, 2019

                                               s/ W. Allen McDonald
                                               W. Allen McDonald, Esq.
                                               Lacy, Price & Wagner, P.C.
                                               249 N. Peters Road
                                               Suite 101
                                               Knoxville, TN 37923-4917
                                               Tel: 865-246-0800

                               CERTIFICATE OF SERVICE


         I do hereby certify that a copy of the foregoing was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s electronic filing system. A copy was also sent via U.S. Mail to the following:

       DAVID DELL’AQUILA
       862 BRESSLYN RD.
       NASHVILLE, TN 37205

       Date: November 12, 2019


                                                   /s/ W. Allen McDonald
                                                   W. Allen McDonald




                                             [2]

    Case 3:19-cv-00679 Document 19 Filed 11/12/19 Page 2 of 2 PageID #: 71
